Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 indicates X is an n-valent organic group obtained from an n-valent polyamine. Dependent claim 15 indicates X is 4,4’diaminodicyclohexylmethane or 3,3’-dimethyl-4,4’-diaminodicyclohexylmethane. The scope of the claim is unclear as the recited species are not “n-valent organic groups”, but are rather chemical compounds in of themselves. It is believed the species are supposed to be associated with “the n-valent polyamine” and not “X in the formula (I)” and thus, claim 15 is construed as such for the purpose of applying prior art.
Claim Rejections - 35 USC § 103
Claims 1, 3, and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwiener (U.S. Pat. No. 5,126,170) in view of Yamauchi (WO2016/035887 A1). As the cited WO document is in a non-English language, the English equivalent, US 2017/0253688 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1, 10, 13, and 14, Zwiener teaches coating compositions comprising polyisocyanate component and aspartic acid ester compound of Formula (I) (Abstract) and describes several embodiments where the aspartic acid ester is consistent with the generic formula of the claims (Col. 7, Line 35 to Col. 8, Line 55). For instance, Zwiener teaches ester derived from 1-amino-3,3,5-trimethyl-5-aminomethylcycohexane and maleic acid diethylester (Col. 7, Lines 35-41), equivalent to Formula (I) of claim 1 where X = n-valent organic group, R1=R2= ethyl, and n=3. Zwiener differs from the subject matter claimed in that the particular polyisocyanate composition of the claims is not described.
Yamauchi teaches polyisocyanate compositions for use within coating compositions (Abstract; ¶ 1-12). Yamauchi teaches the polyisocyanate compositions are low viscosity, are excellent in storage stability and humidity stability, and are capable for forming coating films excellent in adhesiveness (¶ 12). It would have been obvious to one of ordinary skill in the art to utilize the polyisocyanate compositions of Yamauchi within the compositions of Zwiener because doing so would give polyisocyanates that are low viscosity, are excellent in storage stability and humidity stability, and are capable for forming coating films excellent in adhesiveness as taught by Yamauchi. 
Yamauchi teaches, relative to the molar amount of isocyanurate groups, the polyisocyanate compositions can comprise 0.0010 to 0.0050 of uretone imine groups (“F” of the present claims), 0.00050 to 0.30 of iminooxadiazinedione groups (“B” of the present claims), 0.010 to 0.50 of uretdione groups (“C” of the claims), and 0.010 to 0.20 of allophonate groups (“D” of the claims) (¶ 16, 37, 49). Yamauchi teaches an embodiment in Example 5 of Table 1 where the molar quantity of (B+C+D) / (A+B+C+D) = (0.0072+0.350+0.070) / (1+0.0072+0.350+0.07) = 0.30, C / (A+B+C+D) = (0.350) / (1+0.0072+0.350+0.070) = 0.25, D / (A+B+C+D) = (0.070) / (1+0.0072+0.350+0.070) = 0.05, and F / (A+B+C+D) = (0.0036) / (1+0.0072+0.350+0.07) = 0.0025 (Table 1; note Yamauchi’s A, B, C, D, and E variables are defined differently at ¶ 166 than what is set forth within the present claims). 
Yamauchi teaches molar ratios for all groups except for “E” (biuret groups). However, it is noted “E” is absent or are present in impurity levels (see “0 to 0.05” of claim 1). In comparing the preparation method of Yamauchi with what is described by the instant specification, it is noted Yamauchi teaches the trimerization of hexamethylene diisocyanate with monoalcohol (e.g. isobutanol) in the presence of ammonium catalyst (¶ 152-153, 159) whereas the specification also trimerizes hexamethylene diisocyanate with monoalcohol (e.g. isobutanol) in the presence of ammonium catalyst and indicates “e” ratios of approximately zero are obtained (see ¶ 172-173 and Table 5 with respect to Examples 1-4 and 1-5). Since Yamauchi describes a substantially similar, if not identical, protocol in obtaining trimerized polyisocyanates, it is concluded the polyisocyanate mixtures of Yamauchi necessarily exhibit zero or impurity levels of “E” and e molar ratios at or close to zero in the absence of evidence to the contrary. 
With respect to viscosity, the viscosity of Example 5 is 510 mPas (Table 1), which is just outside the claimed range. However, Yamauchi teaches preferred viscosities range from 220-600 mPas (¶ 53), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Yamauchi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Yamauchi. See MPEP 2123.
Regarding Claim 3, Example 5 of Yamauchi exhibits B / (A+B+C+D) = (0.0072) / (1+0.0072+0.350+0.07) = 0.005 (Table 1; note Yamauchi’s A, B, C, D, and E variables are defined differently at ¶ 166 than what is set forth within the present claims).
Regarding Claim 9, Zwiener teaches the equivalent ratio between isocyanate groups to isocyanate-reactive groups preferably ranges from 0.8:1 to 2:1 (Col. 5, Lines 60-65), which is within the range claimed. 
Regarding Claims 11 and 12, Zwiener teaches coating films and coated articles (Col. 6, Lines 45-68).
Regarding Claims 15 and 16, Yamauchi teaches the trimerization of hexamethylene diisocyanate with monoalcohol (e.g. isobutanol) in the presence of ammonium catalyst (¶ 152-153, 159). Zwiener teaches ester derived from 3,3’-dimethyl-4,4’-diaminodicyclohexylmethane and maleic acid diethylester (Col. 7, Lines 57-63). The use of maleic acid diethylester would result in compounds of Formula (I) where R1 and R2 are ethyl groups. 
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. 
Applicant argues the embodiment of Example 5 of Yamauchi has a viscosity outside the claimed range. This is not found persuasive. The rejections are not anticipation rejections, but are obviousness rejections. Therefore, at issue is not whether there is a single inventive example that meets all limitations claimed, but rather whether the subject matter claimed, as a whole, would have been obvious in view of the cited references. Here, Yamauchi teaches preferred viscosities range from 220-600 mPas (¶ 53), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Yamauchi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Yamauchi. See MPEP 2123.
Applicant argues the motivation cited within the rejections is not reasonable because it pertains to Yamauchi’s polyisocyanate composition and not for a composition created by the combination of references. In response, the Examiner remains of the position that Yamauchi’s express teachings that the polyisocyanate compositions are low viscosity, are excellent in storage stability and humidity stability, and are capable for forming coating films excellent in adhesiveness constitutes sufficient motivation to support the combination of references. Such features are directly relevant toward the creation of coating compositions using the polyisocyanate compositions. For instance, when handling polyisocyanate compositions for creating coating compositions, one of ordinary skill would clearly prefer to work with polyisocyanate compositions possessing long storage/humidity stability. This is particularly evident if any storage of the polyisocyanate component is required prior to creation of coating composition / application of coating. 
Applicant also urges that molar ratio “f” is described to procure longer pot life within the specification. The prior art need not recognize a criticality of a limitation, but rather the prior art needs to only teach that limitation. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP 2144(IV).
It is also noted Applicant alleges the “c” and “d” values in the Office action “appear to be incorrect” (see footnote “1”) and Applicant appears to indicate “c” and “d” should be 0.35 and 0.07 respectively. In response, it is noted Applicant has provided no explanation or basis as to how the 0.35 and 0.07 values are obtained. Applicant has also failed to identify or explain any error within the Examiner’s calculations. Therefore, Applicant’s argument is unpersuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764